                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA

    KATHRYN H. THERIOT,                                            CIVIL ACTION
        Plaintiff

    VERSUS                                                         NO. 17-1688

    STATE FARM MUTUAL AUTOMOBILE                                   SECTION: “E” (3)
    INSURANCE COMPANY, ET AL.,
         Defendants

                                       ORDER AND REASONS
        Before the Court is a Motion for Summary Judgment filed by Defendants State

Farm Mutual Automobile Insurance Company, State Farm Life Insurance Company,

State Farm Fire and Casualty Insurance Company, and State Farm General Insurance

Company (“State Farm”) seeking judgment as a matter of law on Plaintiff’s claim for an

accounting. 1 Plaintiff Kathryn Theriot opposes the motion. 2 State Farm filed a reply. 3 For

the following reasons, the motion is GRANTED.

                      FACTUAL AND PROCEDURAL BACKGROUND

         Plaintiff Katheryn Theriot is the surviving spouse of John Patrick Theriot (“Mr.

Theriot”), who was an agent/broker for State Farm before his death on September 16,

2013. 4 The parties do not dispute that Mr. Theriot and State Farm entered into an Agent’s

Agreement which provides for the payment of certain termination payments. 5 It is

undisputed that the Agent’s Agreement outlines the formula for calculating Section IV

and Section V Termination Payments. 6 On May 17, 2017, the Louisiana Third Circuit




1 R. Doc. 47.
2 R. Doc. 72.
3 R. Doc. 82.
4 R. Doc. 1-1 at ¶¶ 2, 6; R. Doc. 1 at ¶ 5.
5 R. Doc. 47-2 at ¶ 4; R. Doc. 72-11 at ¶ 4.
6 R Doc. 47-2 at ¶ 4; R. Doc. 72-11 at ¶ 4.


                                               1
Court of Appeals determined Plaintiff Kathy Theriot is the proper recipient of the Section

IV and Section V Termination Payments. 7 The parties do not dispute that State Farm has

made several termination payments under Section IV and Section V of the Agent’s

Agreement. 8 However, the parties dispute whether the payments made by State Farm

constitute the total amount of Section IV and Section V Termination Payments owed. 9

        On November 20, 2017 Plaintiff filed the instant lawsuit, seeking “all amounts

which were due to her under the Agent’s Agreement” and “all additional amounts owed

to her as the sole beneficiary of the Termination Payments owed by State Farm under the

Agent’s Agreement.” 10 Plaintiff requests “a full and detailed accounting by State Farm of

all amounts which were due to her under the Agent’s Agreement, using the data in the

sole possession of State Farm, from the date payments became due upon the death of Pat

Theriot to the present date, and continuing into the future.” 11 On May 8, 2018, State Farm

filed the instant Motion for Summary Judgment, arguing it is entitled to judgment as a

matter of law on Plaintiff’s claim for an accounting. 12

                                      LEGAL STANDARD

        Summary judgment is appropriate only “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” 13 “An issue is material if its resolution could affect the outcome of the action.” 14

When assessing whether a material factual dispute exists, the Court considers “all of the




7 R. Doc. 1-1 at ¶ 10; R. Doc. 55 at ¶ 10.
8 R. Doc. 47-2 at ¶¶ 5, 8; R. Doc. 72-11 at ¶¶ 5, 8.
9 R. Doc. 47-2 at ¶ 5, 9; R. Doc. 72-11 at ¶ 6.
10 R. Doc. 1-1 at ¶¶ 22, 24.
11 R. Doc. 1-1 at ¶¶ 22, Prayer .
12 R. Doc. 47.
13 FED. R. CIV. P. 56; see also Celotex, 477 U.S. at 322–23.
14 DIRECTV, Inc. v. Robson, 420 F.3d 532, 536 (5th Cir. 2005).


                                                   2
evidence in the record but refrain[s] from making credibility determinations or weighing

the evidence.” 15 All reasonable inferences are drawn in favor of the non-moving party. 16

There is no genuine issue of material fact if, even viewing the evidence in the light most

favorable to the non-moving party, no reasonable trier of fact could find for the non-

moving party, thus entitling the moving party to judgment as a matter of law. 17

        “[A] party seeking summary judgment always bears the initial responsibility of

informing the district court of the basis for its motion, and identifying those portions of

[the record] which it believes demonstrate the absence of a genuine issue of material fact.”

If the dispositive issue is one on which the moving party will bear the burden of

persuasion at trial, the moving party “must come forward with evidence which would

‘entitle it to a directed verdict if the evidence went uncontroverted at trial.’” 18 If the

moving party fails to carry this burden, the motion must be denied. If the moving party

successfully carries this burden, the burden of production then shifts to the nonmoving

party to direct the Court’s attention to something in the pleadings or other evidence in the

record setting forth specific facts sufficient to establish that a genuine issue of material

fact does indeed exist. 19

        If the dispositive issue is one on which the non-moving party will bear the burden

of persuasion at trial, the moving party may satisfy its burden of production by either (1)

submitting affirmative evidence that negates an essential element of the non-movant’s




15 Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398–99 (5th Cir. 2008); see
also Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150–51 (2000).
16 Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).
17 Hibernia Nat. Bank v. Carner, 997 F.2d 94, 98 (5th Cir. 1993) (citing Amoco Prod. Co. v. Horwell Energy,

Inc., 969 F.2d 146, 147–48 (5th Cir. 1992)).
18 Int’l Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1263–64 (5th Cir. 1991) (quoting Golden Rule Ins. Co.

v. Lease, 755 F. Supp. 948, 951 (D. Colo. 1991)).
19 Celotex, 477 U.S. at 322–24.


                                                      3
claim, or (2) affirmatively demonstrating that there is no evidence in the record to

establish an essential element of the non-movant’s claim. 20 If the movant fails to

affirmatively show the absence of evidence in the record, its motion for summary

judgment must be denied. 21 If the moving party successfully carries this burden, the

burden of production then shifts to the non-moving party to direct the Court’s attention

to something in the pleadings or other evidence in the record setting forth specific facts

sufficient to establish that a genuine issue of material fact does indeed exist. 22 Thus, the

non-moving party may defeat a motion for summary judgment by “calling the Court’s

attention to supporting evidence already in the record that was overlooked or ignored by

the moving party.” 23 “[U]nsubstantiated assertions are not competent summary

judgment evidence. The party opposing summary judgment is required to identify specific

evidence in the record and to articulate the precise manner in which that evidence

supports his or her claim. ‘Rule 56 does not impose upon the district court a duty to sift

through the record in search of evidence to support a party’s opposition to summary

judgment.’” 24

                                       LAW AND ANALYSIS

        State Farm argues it is entitled to summary judgment on Plaintiff’s claim for an

accounting because neither the Agent’s Agreement, Mr. Theriot’s will, nor Louisiana law



20 Id. at 331–32 (Brennan, J., dissenting).
21 See id. at 332.
22 Celotex, 477 U.S. at 322–24.
23 Id. at 332–33. The burden would then shift back to the movant to demonstrate the inadequacy of the

evidence relied upon by the non-movant. Once attacked, “the burden of production shifts to the nonmoving
party, who must either (1) rehabilitate the evidence attacked in the moving party’s papers, (2) produce
additional evidence showing the existence of a genuine issue for trial as provided in Rule 56(e), or (3) submit
an affidavit explaining why further discovery is necessary as provided in Rule 56(f).” Id. at 332–33, 333 n.3.
24 Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998) (citing Celotex, 477 U.S. at 324;

Forsyth v. Barr, 19 F.3d 1527, 1537 (5th Cir. 1994) and quoting Skotak v. Tenneco Resins, Inc., 953 F.2d
909, 915–16 & n.7 (5th Cir. 1992)).

                                                      4
entitles Plaintiff to an accounting from State Farm. In opposition, Plaintiff argues the

Court already determined she may bring a claim for an accounting when it ruled in her

favor on State Farm’s Motion to Dismiss. Plaintiff also argues she may assert all rights

under the Agent’s Agreement.

        Drawing all inferences in her favor, Plaintiff cannot demonstrate she is entitled to

an accounting. First, in ruling on the Motion to Dismiss, the Court did not expressly

address Plaintiff’s right to an accounting. 25 Second, even assuming Plaintiff may assert

rights under the Agent’s Agreement, the agreement does not provide for an accounting. 26

        Further, the case cited by Plaintiff to support her claim for an accounting does not

demonstrate she is entitled to an accounting. In Hall v. Habul, the parties entered into a

joint venture or partnership to develop real estate. 27 Under Louisiana Civil Code article

2809, partners owe each other fiduciary duties and “must account to the partnership . . .

for profits.” 28 As a result, the court found one of the partners was entitled to an accounting

from the other partner. 29

        Viewing the evidence in the light most favorable to Plaintiff, Plaintiff has not

alleged facts establishing she and State Farm were in a partnership or joint venture,

entitling her to an accounting under article 2809. As a result, Plaintiff does not identify

any contractual or legal entitlement to an accounting. Accordingly, Plaintiff has failed to

meet her burden on summary judgment, and State Farm is entitled to judgment as a

matter of law denying Plaintiff’s claim for an accounting.


25 R. Doc. 22.
26 R. Doc. 72-1 (Agent’s Agreement); R. Doc. 72-2 (Amendments to Agent’s Agreement).
27 Hall v. Habul, No. 13-406, 2014 WL 2441177, at *2 (M.D. La. May 30, 2014).
28 La. Civ. Code art. 2809; see also Hubbard v. Pike, 42,233 (La. App. 2 Cir. 7/11/07), 962 So.2d 1094, 1101

(Caraway, dissenting) (“Partners in a joint venture owe fiduciary duties and an accounting for profits. The
accounting would at least represent a joint obligation of the partners.”).
29 Hall v. Habul, No. 13-406, 2013 WL 5774700, at *2 (M.D. La. Oct. 24, 2013).


                                                     5
                                  CONCLUSION

          IT IS ORDERED that the Motion for Partial Summary Judgment 30 filed by

Defendants State Farm Mutual Automobile Insurance Company, State Farm Life

Insurance Company, State Farm Fire and Casualty Insurance Company, and State Farm

General Insurance Company is GRANTED.

          New Orleans, Louisiana, this 25th day of March, 2019.


                                    ______________ _________________
                                             SUSIE MORGAN
                                      UNITED STATES DISTRICT JUDGE




30   R. Doc. 47.

                                         6
